AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Mid-Century Insurance Company,
                                                              JUDGMENT IN A CIVIL CASE
                                                              DEFAULT JUDGMENT     IN A CIVIL CASE
                                Plaintiff,                    Case Number: 2:19-cv-01800-GMN-BNW
         v.

Do, et al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
         has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
         heard and a decision has been rendered.

X        Decision by Court. This action came for consideration before the Court. The issues have been considered
         and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of Plaintiff and against Defendants.




              7/6/2021
         3
         ____________________                                   DEBRA K. KEMPI
         Date                                                  Clerk



                                                                /s/ M. Reyes
                                                               Deputy Clerk
